Citation Nr: 0906529	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-19 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the herpes virus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from November 1985 to 
October 2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  Several other claims were also addressed in that 
rating action, none of which were timely appealed; hence, 
only the issue shown on the title page is in appellate 
status. 

The Veteran testified at a travel Board hearing held before 
the undersigned Veterans Law Judge in November 2008.  A 
transcript of that hearing has been associated with the 
claims file.


FINDING OF FACT

The competent and probative evidence of record is at least in 
approximate balance as to whether the Veteran contracted the 
herpes virus in service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board 
concludes that the herpes virus was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.102 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Given the fully favorable decision herein, discussed below, 
the Board finds that any possible issue with regard to the 
timing or content of the VCAA notice provided to the Veteran 
is moot or represents harmless error.  As to additional 
notice regarding the effective date to be assigned, the RO 
will address this matter in effectuating the award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Factual Background

The Veteran's service treatment records (STRs) include 
several entries pertaining to skin symptomatology.  Entries 
dated in 1986 and 1987 document a rash/infection in the area 
of the chin assessed as cellulitis, impetigo, and ultimately 
as recurrent herpes simplex - type I (or HSV-1).  In 1988 and 
1989, the Veteran continued to experience occasional 
recurrent episodes of papular lesions and crusting on the 
chin which continued to be assessed as recurrent herpes and 
was treated with Zovirax.  A record dated in December 1988 
specifically identified the condition as herpes II (herpes 
simplex virus type 2 or HSV-2).  A March 1992 record 
documented that the Veteran had a 5 to 6 year history of chin 
lesions occurring about every 3 to 4 months.  A summary of 
the Veteran's medical history associated with the 2003 
separation examination report indicated that the Veteran had 
herpes simplex, described as HSV-1, secondary to the chin 
strap on his helmet - with symptoms occurring yearly.  The 
separation examination report dated in August 2003 reflects 
that clinical examination of the skin was normal.  

The Veteran underwent a private medical evaluation in June 
2004.  The history indicated that the Veteran had been 
suffering from HSV-1 since 1986.  It was noted that the 
Veteran experienced episodes such as itching, ulceration and 
crusting of the skin, particularly in the facial area, about 
3 times a year, lasting 5 to 7 days.  The Veteran reported 
having approximately 4 attacks during the past year and it 
was noted that he was taking Valtrex.  Physical examination 
revealed no sign of skin disease.  Lab testing was negative 
for herpes simplex type 1 or 2 antibodies.  There was no 
diagnosis made in conjunction with the Veteran's claimed 
herpes because as explained by the examiner, there was no 
pathology upon which to render a diagnosis.

Private medical records dated in 2005 reflect that the 
Veteran was treated with Valtrex for a skin condition 
assessed as aphthous ulcer.  

In October 2008, the Veteran presented additional evidence in 
support of his claim which was accompanied by a waiver.  This 
evidence consisted of color photographs dated from January 
2001 to August 2008 which consistently revealed a 
rash/papules in the area of the chin, scalp and neck.  Also 
presented was a private medical report dated in October 2008 
which revealed a positive test result for HSV-2.  

The Veteran presented testimony at a travel Board hearing 
held in November 2008.  The Veteran described breakouts of 
the skin, assessed as herpes, occurring several times a years 
for which he had been prescribed Valtrex for treatment.  The 
Veteran stated that he had a history and diagnosis of this 
condition since 1986.  

Applicable Laws and Regulations

The Veteran maintains that he is entitled to service 
connection for herpes.  He asserts that symptomatology 
initially manifested during service in 1986, herpes simplex 
was diagnosed in service, and reports that this condition has 
been chronically, but periodically problematic since that 
time and has required treatment with Zovirax and/or Valtrex.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See Groves v. Peake, 
524 F.3d 1306, 1309-1310 (2008).  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court held that an appellant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail. The Court has also stated, "It 
is clear that to deny a claim on its merits, the evidence 
must preponderate against the claim."  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert.

Indeed, the STRs do reflect that the herpes virus was 
diagnosed during service and that the Veteran had several 
documented episodes of skin breakouts, assessed as herpes 
simplex, during service.  

Significantly, the file also contains the Veteran's 
testimonial evidence as to the chronicity of symptomatology 
of herpes simplex, primarily affecting the skin in the area 
of the face, and the Veteran has provided photographic 
evidence dated from 2001 to 2008 which clearly demonstrates a 
rash/papules in the areas of the face, scalp and chin.  
Private medical evidence dated in 2005 also reflects that the 
Veteran had skin symptomatology (although not specifically 
described as herpes) which was being treated with Valtrex.  

In this case, there has been no evidence presented which in 
any way suggests that the Veteran had the herpes simplex 
virus prior to service and the clinical evidence reflects 
that this condition initially manifested in 1986-1987 and was 
diagnosed at least as early as 1987.  The Board notes that 
although the Veteran's herpes was apparently inactive or 
dormant at the time of his 2004 private medical examination, 
the herpes simplex virus, in and of itself, is a chronic 
condition regardless of whether it is active or inactive, and 
as such it can neither be characterized as acute or resolved.  
As is clear from the Veteran's medical history and his own 
statements, the nature of this condition is such that it is 
periodic or sporadic in nature in terms of physical 
symptomatology; that matter goes to the downstream issue of 
the rating to be assigned rather then the issue of service 
connection and need not be further discussed at this point.  

Accordingly, with resolution of reasonable doubt in the 
Veteran's favor, service connection for the herpes simplex 
virus is granted.

ORDER

Service connection for the herpes simplex virus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


